Title: To Thomas Jefferson from St. John de Crèvecoeur, 15 August 1785
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
Caen 15th. Augt. 1785

Had my health Permitted me I shou’d Long since have enjoyed the Pleasure of Seeing you in Paris. But I feel that I shall not be able to Perform that Journey untill the Midle of the Fall. I have the Minister’s Leave to stay here during that Time. Mr. Williamos has Informed me that the State of Your health is better than heretofore. I hope the difference of Climate will prove advantageous to you. Mr. P. Mazzei has delivered you I make no doubt Many dispatches, one in particular Wrapt up in brown Paper which Mr. Jay had Sent to my office in New York. I wish it had been in my Power to have delivered it myself. Permit me to Inquire after Miss Jefferson’s state of health: She No doubt Now Speaks french Very Well. At her age Languages are Soon Learnt. I was in hopes to have Seen Mr. Houdon in America before my departure, but I have been disappointed.
I have the Honor to be with unfeigned Respect Sir Your Very Humble Servt.,

St. John

